On Rehearing
LAWSON, Justice.
The holding in Sherrod v. McGruder, 209 Ala. 260, 96 So. 78, to the effect that this court will ex mero motu dismiss an appeal where there has not been a compliance with the provisions now codified as § 804, Title 7, Code 1940, has been consistently followed and we are unwilling to depart from that holding expressed in 1923, although it may not be in conformity with expressions contained in the cases of City of Birmingham v. Hawkins, 196 Ala. 127, 72 So. 25, and Southern Railway Co. v. Irvin, 191 Ala. 622, 68 So. 139.
Application for rehearing overruled.
LIVINGSTON, C. J., and STAKELY and MERRILL, JJ., concur.